Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of December 31, 2008 by and between ALSERES PHARMACEUTICALS,
INC., a Delaware corporation (the “Company”), and Peter G. Savas (“Executive”).
This Agreement amends, restates and supersedes, in its entirety, the Employment
Agreement dated March 31, 2006 and effective as of January 1, 2006 (the
“Effective Date”) previously in effect between the parties hereto.
AGREEMENT
1. EMPLOYMENT
     The Company hereby employs Executive and Executive hereby accepts
employment upon the terms and conditions set forth below.
2. TERM AND RENEWAL
     2.1 Term. The term of this Agreement shall commence on the Effective Date,
and shall continue for one (1) year from the Effective Date (the “Original
Employment Term”), on the terms and conditions set forth below, unless sooner
terminated as provided in Section 5.
     2.2 Extension. Following the expiration of the Original Employment Term and
provided that this Agreement has not been terminated pursuant to Section 5, and
every year thereafter, the Agreement shall be automatically renewed for an
additional 12 month period (the “Extension Period”), effective on each
anniversary date of the Effective Date, unless either party notifies the other
party in writing not less than 90 days prior to the expiration of the Original
Employment Term or any subsequent 12 month period.
3. COMPENSATION
     3.1 Base Compensation. For the services to be rendered by Executive under
this Agreement, Executive shall be entitled to receive initial annual base
compensation (“Base Compensation”) of $400,000, payable in substantially equal
twice-monthly installments. Thereafter, the Base Compensation shall be reviewed
and adjusted annually as determined by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors (the “Board”) of the
Company, or if there is no Compensation Committee, then by the Board provided,
however, in no event may the Base Compensation be adjusted below the initial
annual Base Compensation set forth in this Section 3.1.
     3.2 Bonus Compensation. The Compensation Committee shall review Executive’s
performance at least annually during each year of the Original Employment Term
and during any periods of automatic extension of this Agreement pursuant to
Section 2.2 and cause the Company to award Executive a cash bonus targeted at
25% of the Executive’s Base Compensation which the Compensation Committee shall
reasonably determine as fairly compensating and rewarding Executive for services
rendered to the Company and/or as an incentive for continued service to the
Company. The amount of such cash bonus shall be determined in the sole and
absolute discretion of the Compensation Committee, and shall be

 



--------------------------------------------------------------------------------



 



dependent on, among other things, the achievement of certain performance levels
by the Company, including, without limitation, growth in funds from operations,
and Executive’s performance and contribution to increasing the funds from
operations. Such bonus shall be paid to Executive no later than March 15th of
the calendar year following the calendar year in which the bonus is earned.
     3.3 Benefits.
          (a) Medical Insurance. The Company shall provide to Executive and
Executive’s spouse and children, at its sole cost, such health, dental and
optical insurance as the Company may from time to time make available to its
other executive employees.
          (b) Life and Disability Insurance. The Company shall provide Executive
such disability and life insurance as the Company in its sole discretion may
from time to time make available to its other executive employees.
          (c) Pension Plans, Etc. Executive shall be entitled to participate in
all pension, 401(k) and other employee plans and benefits established by the
Company on at least the same terms as the Company’s other executive employees.
     3.4 Vacation. Executive shall be entitled to four (4) vacation weeks (20
business days) in each calendar year, subject to and on a basis consistent with
Company policy. In addition, Executive shall be entitled to all Company holidays
and other paid time off in accordance with Company policy.
4. POSITION AND DUTIES
     4.1 Position. Executive shall serve as Chief Executive Officer. The Company
agrees that the duties that may be assigned Executive shall be the usual and
customary duties of the Chief Executive Officer. Executive shall have such
executive power and authority as shall reasonably be required to enable
Executive to discharge the duties of such offices. At the Company’s request,
Executive may, at Executive’s discretion, serve the Company and its respective
subsidiaries in other offices and capacities in addition to the foregoing, but
shall not be required to do so. In the event the Company and Executive mutually
agree that Executive shall terminate Executive’s service in any one or more of
the aforementioned capacities, or Executive’s service in one or more of the
aforementioned capacities is terminated, Executive’s compensation, as specified
in this Agreement, shall not be diminished or reduced in any manner.
     4.2 Devotion of Time and Effort. Executive shall use Executive’s good faith
best efforts and judgment in performing Executive’s duties as required hereunder
and to act in the best interests of the Company. Executive shall devote
substantially all of his business time and attention to the performance of
services of the Company in his capacity as an officer thereof and as may
reasonably be requested by the Board.
     4.3 Other Activities. Executive may engage in other activities for
Executive’s own account while employed hereunder, including, without limitation,
charitable, community and other business activities, provided that such other
activities do not materially interfere with the performance of Executive’s
duties hereunder.

-2-



--------------------------------------------------------------------------------



 



     4.4 Business Expenses. The Company shall promptly, but in no event later
than ten business days after submission of a claim of expenditure, reimburse
Executive for all reasonable business expenses including, without limitation,
business seminar fees, professional association dues, bar dues and reasonable
entertainment expenses incurred by Executive in connection with the business of
the Company, upon presentation to the Company of written receipts for such
expenses. Such reimbursement shall also include, but not be limited to,
reimbursement for all reasonable travel expenses, including all airfare, hotel
and rental car expenses incurred by Executive in traveling in connection with
the business of the Company.
     4.5 Company’s Obligations. The Company shall provide Executive with any and
all necessary or appropriate current financial information and access to current
information and records regarding all material transactions involving the
Company, including but not limited to acquisition of assets, personnel
contracts, dispositions of assets, service agreements and registration
statements or other state or federal filings or disclosures, reasonably
necessary for Executive to carry out Executive’s duties and responsibilities
hereunder. In addition, the Company agrees to provide Executive, as a condition
to Executive’s services hereunder, such staff, equipment and office space as is
reasonably necessary for Executive to perform Executive’s duties hereunder.
5. TERMINATION
     5.1 Release of Claims. The receipt of any severance payments provided for
under this Agreement or otherwise upon Executive’s termination of employment
(the “Separation Date”) shall be dependent upon Executive’s delivery and
non-revocation of an effective general release of claims (the “General Release”)
in a form satisfactory to the Company. The General Release must be delivered to
the Company and any applicable non-revocation period must have expired within
30 days after the Separation Date. The severance payments shall commence on the
30th day after Separation Date (the “Payment Commencement Date”), provided that
if the General Release has been executed and not revoked within 30 days of the
Separation Date, such payments may commence on such earlier date, unless the
Payment Commencement Date occurs in the calendar year following the year of the
Separation Date, in which case the severance payments shall be paid or commence
no earlier than January 1 of such subsequent calendar year.
     5.2 By Company Without Cause. The Company may terminate this Agreement
without “Cause” (as hereinafter defined) at any time following the Effective
Date, provided that the Company first deliver to Executive the Company’s written
election to terminate this Agreement at least 90 days prior to the Separation
Date.
     5.3 Severance Payment.
          (a) Amount. In the event the Company terminates Executive’s services
hereunder without Cause pursuant to Section 5.2 or Executive terminates his
employment hereunder pursuant to Section 5.6, Executive shall continue to render
services to the Company pursuant to this Agreement until the Separation Date and
shall continue to receive compensation, as provided hereunder, through the
Separation Date. In addition to other compensation payable to Executive for
services rendered through the Separation Date and subject to Sections 5.1 and
9.7, the Company shall pay Executive severance in an amount equal to
(i) Executive’s highest

-3-



--------------------------------------------------------------------------------



 



monthly Base Compensation paid hereunder during the preceding 12 month period,
multiplied by 12, plus (ii) one times the average annual bonus (excluding any
bonus payment deemed by the Compensation Committee in its sole discretion to be
a “Special Bonus”) received by the Executive during the preceding twenty-four
month period (the sum of (i) and (ii) shall be referred to as the “Severance
Amount”). The Severance Amount shall be paid in equal installments in accordance
with the Company’s regular payroll practices over a period of 12 months
following the Payment Commencement Date or such earlier date permitted by
Section 5.1. of this Agreement.
          (b) Benefits. In the event Executive’s employment hereunder is
terminated by the Company without Cause pursuant to Section 5.2 or by the
Company with Cause on account of Executive’s Disability (as defined in
Section 5.4(d) hereof), or Executive terminates his employment hereunder
pursuant to Section 5.6, then the Company shall continue to pay for and provide
to Executive and Executive’s spouse and children, as applicable, all of the
benefits described in Section 3.3(a) for a period of one year commencing on the
Separation Date (the “Severance Benefits”).
          (c) Acceleration of Vesting. In the event Executive’s employment
hereunder is terminated by the Company without Cause pursuant to Section 5.2 or
Executive terminates his employment hereunder pursuant to Section 5.6, then the
vesting of (i) the unvested portion of any stock option to purchase Company
common stock granted to Executive (“Stock Options”) and (ii) any shares of
Company common stock granted to Executive which is subject to forfeiture
(“Restricted Stock”), shall be accelerated and shall become fully vested and
immediately exercisable and all Stock Options shall be exercisable through the
earlier of the expiration date of the option provided for in the option grant
agreement (without regard to the Separation Date) (the “Final Exercise Date”),
24 months following the Separation Date or 10 years from the original grant date
and, with respect to Restricted Stock, shall cease to be subject to forfeiture.
Notwithstanding the preceding sentence, in the case of any Stock Options that
were outstanding as of March 31, 2006, the extension of the exercise period
provided for in the preceding sentence shall not extend the period during which
such Stock Options may be exercised beyond the date that is the later of the
fifteenth day of the third month following the date, or December 31 of the
calendar year in which, the Stock Option would otherwise have expired if the
exercise period had not been extended based on the terms of such options at the
original grant date.
     5.4 By the Company For Cause. The Company may terminate Executive for Cause
at any time, upon written notice to Executive. For purposes of this Agreement,
“Cause” shall mean:
          (a) Executive’s conviction for commission of a felony;
          (b) Executive’s willful commission of any act of theft, embezzlement
or misappropriation against the Company;
          (c) Executive’s willful and continued failure to substantially perform
Executive’s duties hereunder (other than such failure resulting from Executive’s
incapacity due to physical or mental illness), which failure is not remedied
within a reasonable time after written demand for substantial performance is
delivered by the Company which specifically identifies

-4-



--------------------------------------------------------------------------------



 



the manner in which the Company believes that Executive has not substantially
performed Executive’s duties; or
          (d) Executive’s death or Disability (as hereinafter defined).
     In the event Executive is terminated for Cause pursuant to this
Section 5.4, Executive shall, within 30 days following the Separation Date, have
the right to receive Executive’s compensation as otherwise provided under this
Agreement through the Separation Date. Executive shall have no further right to
receive compensation or other consideration from the Company or have any other
remedy whatsoever against the Company as a result of this Agreement or the
termination of Executive pursuant to this Section 5.4, except as otherwise
specifically set forth herein with respect to a termination due to Executive’s
Disability.
     In the event Executive is terminated by reason of Executive’s Disability,
the Company shall pay Executive or his estate the Severance Amount in equal
installments in accordance with the Company’s regular payroll practices over a
period of 12 months following the Payment Commencement Date or such earlier date
permitted by Section 5.1 of this Agreement. Said payment shall be in addition to
any life insurance or disability insurance payments to which Executive or his or
her estate is otherwise entitled and any other compensation earned by Executive
hereunder. For purposes of this Agreement, the term “Disability” shall mean
death or (a) that the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expect to result in death or can be expected to last for a
continuous period of not less than 12 months, (b) that the Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company, or (c) that the Executive has been determined to be totally
disabled by the Social Security Administration.
     5.5 Executive’s Voluntary Termination. Executive may, at any time,
terminate this Agreement upon written notice delivered to the Company at least
90 days prior to the Separation Date. In the event of such voluntary termination
of this Agreement by Executive: (i) Executive shall have the right to receive
Executive’s compensation as provided hereunder through the Separation Date; and
(ii) the Company on the one hand, and Executive, on the other hand, shall not
have any further right or remedy against one another except as provided in
Sections 6, 7 and 8 hereof which shall remain in full force and effect.
     5.6 Change in Control. Executive may terminate his employment for “Good
Reason” (as hereinafter defined) at any time within one year after a “Change in
Control” (as hereinafter defined) of the Company. In the event Executive
terminates his employment for Good Reason within one year after a Change in
Control pursuant to this Section 5.6, then subject to Section 5.1 of this
Agreement, (i) Executive shall continue to render services pursuant hereto and
shall continue to receive compensation, as provided hereunder, through the
Separation Date, (ii) the Company shall pay Executive the Severance Amount in
equal installments in accordance with the Company’s normal payroll practice over
a period of 12 months following the Payment Commencement Date or such earlier
date permitted by Section 5.1 of this Agreement and (iii) following such
termination, the Company shall provide the Severance Benefits as required by

-5-



--------------------------------------------------------------------------------



 



Section 5.3(b). For purposes of this Agreement, a “Change in Control” shall mean
the occurrence of any of the following events:
          (a) an acquisition of any voting securities of the Company (the
“Voting Securities”) by any “person” (as the term “person” is used for purposes
of Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) immediately after which such person has “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
45% or more of the combined voting power of the Company’s then outstanding
Voting Securities; or
          (b) approval by the stockholders of the Company of:
               (i) a merger, consolidation, share exchange or reorganization of
the Company, unless the stockholders of the Company, immediately before such
merger, consolidation, share exchange or reorganization, own, directly or
indirectly immediately following such merger, consolidation, share exchange or
reorganization, at least 51% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization;
or
               (ii) a complete liquidation or dissolution of the Company; or
               (iii) an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.
     For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without Executive’s prior written consent:
          (a) a material diminution in Executive’s Base Compensation;
          (b) a material diminution in Executive’s then authority, duties or
responsibilities; or
          (c) a material change in geographic location at which Executive
performs services;
provided, however, that no such event or condition shall constitute Good Reason
unless (x) Executive gives the Company a written notice of termination for Good
Reason not more than 90 days after the initial existence of the condition,
(y) the grounds for termination (if susceptible to correction) are not corrected
by the Company within 30 days of its receipt of such notice and (z) Executive’s
termination of employment occurs within one year following the Company’s receipt
of such notice.
6. NON-SOLICITATION
     For a period of one year following the Separation Date, Executive shall not
solicit or induce any of the Company’s employees, agents or independent
contractors to end their

-6-



--------------------------------------------------------------------------------



 



relationship with the Company, or recruit, hire or otherwise induce any such
person to perform services for Executive, or any other person, firm or company.
The restrictions set forth in this Section 6 shall not apply if Executive’s
employment is terminated pursuant to Section 5.2 or Section 5.6.
7. NON-COMPETITION AFTER TERMINATION
     Executive agrees to be bound by the terms of the Confidential Information
and Non-Competition agreement attached hereto as Exhibit A and incorporated
herein by reference.
8. INDEMNIFICATION
     To the fullest extent permitted under applicable law, the Company shall
indemnify, defend and hold Executive harmless from and against any and all
causes of action, claims, demands, liabilities, damages, costs and expenses of
any nature whatsoever (collectively, “Damages”) directly or indirectly arising
out of or relating to Executive discharging Executive’s duties hereunder on
behalf of the Company, so long as Executive acted in good faith within the
course and scope of Executive’s duties with respect to the matter giving rise to
the claim or Damages for which Executive seeks indemnification.
9. GENERAL PROVISIONS
     9.1 Assignment; Binding Effect. Neither the Company nor Executive may
assign, delegate or otherwise transfer this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
party. Any attempted prohibited assignment or delegation shall be void. This
Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the parties and the heirs, executors, administrators
and/or personal representatives of Executive.
     9.2 Notices. All notices, requests, demands and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given where received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FEDEX); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:
     If to the Company:
Alseres Pharmaceuticals, Inc.
239 South Street
Hopkinton, MA 01748
Attention: Chief Executive Officer
Facsimile: 508-497-9664
If to Executive:
Peter G. Savas

-7-



--------------------------------------------------------------------------------



 



Any party may change its address for the purpose of this Section 9.2 by giving
the other party written notice of its new address in the manner set forth above.
     9.3 Entire Agreement. This Agreement constitutes the entire agreement of
the parties, and supersedes all prior agreements, understandings and
negotiations, whether written or oral, between the Company and Executive with
respect to the employment of Executive by the Company.
     9.4 Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms and covenants may be waived, only by a written instrument executed
by the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.
     9.5 Provision; Severable. In case any one or more provisions of this
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court of competent jurisdiction to be invalid or
unenforceable by reason of such provision extending the covenants and agreements
contained herein for too great a period of time or over too great a geographical
area, or being too extensive in any other respect, such provision shall be
interpreted to extend only over the maximum period of time and geographical
area, and to the maximum extent in all other respects, as to which it is valid
and enforceable, all as determined by such court in such action.
     9.6 Attorneys’ Fees. If any legal action, arbitration or other proceeding,
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach or default in connection with any of the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, including
any appeal of such action or proceeding, in addition to any other relief to
which that party may be entitled.
     9.7 Payments Subject to Section 409A. Subject to the provisions in this
Section, any severance payments or benefits under this Agreement shall begin
only upon the date of Executive’s “separation from service” (determined as set
forth below) which occurs on or after the Separation Date. The following rules
shall apply with respect to distribution of the payments and benefits, if any,
to be provided to Executive under this Agreement:
          (a) It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder (“Section 409A”). Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.
          (b) If, as of the date of Executive’s “separation from service” from
the Company, Executive is not a “specified employee” (within the meaning of
Section 409A), then

-8-



--------------------------------------------------------------------------------



 



each installment of the severance payments and benefits shall be made on the
dates and terms set forth in this Agreement.
          (c) If, as of the date of Executive’s “separation from service” from
the Company, Executive is a “specified employee” (within the meaning of
Section 409A), then:
               (i) Each installment of the severance payments and benefits due
under this Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A. For purposes of this Agreement, the “Short-Term Deferral
Period” means the period ending on the later of the fifteenth day of the third
month following the end of Executive’s tax year in which the separation from
service occurs and the fifteenth day of the third month following the end of the
Company’s tax year in which the separation from service occurs; and
               (ii) Each installment of the severance payments and benefits due
under this Agreement that is not described in paragraph (c)(i) above and that
would, absent this subsection, be paid within the six-month period following
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, Executive’s death), with any such installments that are required to
be delayed being accumulated during the six-month period and paid in a lump sum
on the date that is six months and one day following Executive’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year in which
the separation from service occurs.
          (d) The determination of whether and when Executive’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this paragraph (d),
“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and 414(c) of the Code.
          (e) All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an

-9-



--------------------------------------------------------------------------------



 



eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
          (f) Notwithstanding anything herein to the contrary, the Company shall
have no liability to Executive or to any other person if the payments and
benefits provided hereunder that are intended to be exempt from or compliant
with Section 409A are not so exempt or compliant.
     9.8 Governing Law. This Agreement shall be construed, performed and
enforced in accordance with, and governed by the laws of the State of Delaware
without giving effect to the principles of conflict of laws thereof.
     9.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

            THE COMPANY

ALSERES PHARMACEUTICALS, INC.
a Delaware corporation
      By:   /s/ Kenneth L. Rice, Jr.         Kenneth L. Rice, Jr.               
EXECUTIVE
      /s/ Peter G. Savas       Peter G. Savas           



-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIAL INFORMATION AND NONCOMPETITION AGREEMENT

     
To: Alseres Pharmaceuticals, Inc.
  Date:                                         

     The undersigned, in consideration of and as a condition of my employment or
continued employment by you and/or by companies that you own, control, or are
affiliated with or their successors in business (collectively, the “Company”),
hereby agrees as follows:
     1. Confidentiality. I agree to keep confidential, except as the Company may
otherwise consent in writing, and except for the Company’s benefit, not to
disclose or make any use of at any time either during or subsequent to my
employment, any Inventions (as hereinafter defined), trade secrets, confidential
information, knowledge, data or other information of the Company relating to
products, franchises, processes, know-how, techniques, methods, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, pricing strategies, or other subject matter pertaining to any
business of the Company or any of its affiliates, which I may produce, obtain,
or otherwise acquire during the course of my employment, except as herein
provided. I further agree not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered to or used by any third
parties without specific direction or consent of the Chairman of the Board or
the Chief Executive Officer of the Company. The provisions of this Section 1
shall not apply to such knowledge, data or other information that is generally
known to the public.
     2. Conflicting Employment; Return of Confidential Material. I agree that
during my employment with the Company I will not engage in any other employment,
occupation, consulting or other activity relating to the business in which the
Company is now or may hereafter become engaged, or which would otherwise
conflict with my obligations to the Company. In the event my employment with the
Company terminates for any reason whatsoever, I agree to promptly surrender and
deliver to the Company all trade secrets, confidential information, processes
and records, including, but not limited to, designs, formulae, test data,
customer lists, business plans and strategies, Inventions or other written
memoranda, materials, equipment, drawings, documents and data that I may obtain
or produce during the course of my employment, and I will not take with me any
description containing or pertaining to any confidential information, knowledge
or data of the Company that I may produce or obtain during the course of my
employment.
     3. Assignment of Inventions.
          3.1 I hereby acknowledge and agree that the Company is the owner of
all Inventions. In order to protect the Company’s rights to such Inventions, by
executing this Agreement I hereby irrevocably assign to the Company all my
right, title and interest in and to all Inventions to the Company.
          3.2 For purposes of this Agreement, “Inventions” shall mean all
discoveries, processes, designs, technologies, methods, techniques, devices, or
improvements in any of the foregoing or other ideas, whether or not patentable
or copyrightable and whether or not reduced

-12-



--------------------------------------------------------------------------------



 



to practice, made or conceived by me (whether solely or jointly with others)
during the period of my employment with the Company that relate to the actual or
demonstrably anticipated business, work, or research and development of the
Company, or result from or are suggested by any task assigned to me or any work
performed by me for or on behalf of the Company.
          3.3 Any discovery, process, design, method, technique, technology,
device, or improvement in any of the foregoing or other ideas, whether or not
patentable or copyrightable and whether or not reduced to practice, made or
conceived by me (whether solely or jointly with others) that I develop entirely
on my own time not using any of the Company’s equipment, supplies, facilities,
or trade secret information (“Personal Invention”) is excluded from this
Agreement provided such Personal Invention (a) does not relate to the actual or
demonstrably anticipated business, research and development of the Company, and
(b) does not result, directly or indirectly, from any work performed by me for
the Company.
     4. Disclosure of Inventions. I agree that in connection with any Invention,
I will promptly disclose such Invention to the Board of Directors of the Company
in order to permit the Company to enforce its property rights to such Invention
in accordance with this Agreement. My disclosure shall be received in confidence
by the Company. If the Company in good faith decides not to use an Invention, it
will advise me of same and the rights to such Invention will revert to me within
a reasonable period of time.
     5. Patents and Copyrights; Execution of Documents.
          5.1 Upon request, I agree to assist the Company or its nominee (at its
expense) during and at any time subsequent to my employment in every reasonable
way to obtain for its own benefit patents and copyrights for Inventions in any
and all countries. Such patents and copyrights shall be and remain the sole and
exclusive property of the Company or its nominee. I agree to perform such lawful
acts as the Company deems to be necessary to allow it to exercise all right,
title and interest in and to such patents and copyrights.
          5.2 In connection with this Agreement, I agree to execute, acknowledge
and deliver to the Company or its nominee upon request and at its expense all
documents, including assignments of title, patent or copyright applications,
assignments of such applications, assignments of patents or copyrights upon
issuance, as the Company may determine necessary or desirable to protect the
Company’s or its nominee’s interest in Inventions, and/or to use in obtaining
patents or copyrights in any and all countries and to vest title thereto in the
Company or its nominee to any of the foregoing.
     6. Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (in the form of notes,
sketches, drawings, flowcharts, printouts, diskettes and other records as may be
specified by the Company), which records shall be available to and remain the
sole property of the Company at all times.
     7. Prior Inventions. It is understood that all Personal Inventions, if any,
whether patented or unpatented, which I made prior to my employment by the
Company, are excluded from this Agreement. To preclude any possible uncertainty,
I have set forth on Schedule A attached hereto a complete list of all of my
prior Personal Inventions, including numbers of all

-13-



--------------------------------------------------------------------------------



 



patents and patent applications and a brief description of all unpatented
Personal Inventions that are not the property of a previous employer. I
represent and covenant that the list is complete and that, if no items are on
the list, I have no such prior Personal Inventions. I agree to notify the
Company in writing before I make any disclosure or perform any work on behalf of
the Company that appears to threaten or conflict with proprietary rights I claim
in any Personal Invention. In the event of my failure to give such notice, I
agree that I will make no claim against the Company with respect to any such
Personal Invention.
     8. Other Obligations. I acknowledge that the Company from time to time may
have agreements with other persons, companies, entities, Governments or agencies
thereof, that impose obligations or restrictions on the Company regarding
Inventions made during the course of work thereunder or regarding the
confidential nature of such work. I agree to be bound by all such obligations
and restrictions and to take all actions necessary to discharge the Company’s
obligations.
     9. Trade Secrets of Others. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep confidential proprietary information, knowledge, or
data acquired by me in confidence or in trust prior to my employment with the
Company, and I will not disclose to the Company, or induce the Company to use,
any confidential or proprietary information or material belonging to any
previous employer or others. I agree not to enter into any agreement either
written or oral in conflict herewith.
     10. Post-Employment Activities.
          10.1 For a period of one (1) year after the termination, for any
reason, of my employment with the Company, absent the Company’s prior written
approval, I will not directly or indirectly engage in activities similar or
reasonably related to those in which I shall have engaged for the Company during
the two years immediately preceding termination, nor render services similar or
reasonably related to those which I shall have rendered during such time to, any
person or entity whether existing or hereafter established that directly
competes with (or proposes or plans to directly compete with) the Company, or in
other areas where the Company carries on a substantial amount of business
(“Direct Competitor”). In addition, I shall not entice, induce or encourage any
of the Company’s other employees to engage in any activity that, were it done by
me, would violate any provision of this Agreement.
          10.2 No provision of this Agreement shall be construed to preclude me
from performing the same services that the Company retains me to perform for any
person or entity that is not a Direct Competitor of the Company upon the
termination of my employment (or any post-employment consultation) so long as I
do not thereby violate any term of this Agreement.
     11. Remedies. My obligations under this Agreement shall survive the
termination of my employment with the Company. I acknowledge that a remedy at
law for any breach or threatened breach by me of the provisions of this
Agreement would be inadequate and I therefore agree that the Company shall be
entitled to injunctive relief in case of any such breach or threatened breach.

-14-



--------------------------------------------------------------------------------



 



     12. Modification. I agree that any subsequent change or changes in my
employment duties, salary or compensation or, if applicable, in any Employment
Agreement between the Company and me, shall not affect the validity or scope of
this Agreement.
     13. Successors and Assigns. This Agreement shall be binding upon my heirs,
executors, administrators or other legal representatives and is for the benefit
of the Company, its successors and assigns.
     14. Interpretation. IT IS THE INTENT OF THE PARTIES THAT in case any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein. MOREOVER, IT IS THE
INTENT OF THE PARTIES THAT if any provision of this Agreement is or becomes or
is deemed invalid, illegal or unenforceable or in case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by amending, limiting and/or reducing it to conform
to applicable laws so as to be valid and enforceable or, if it cannot be so
amended without materially altering the intention of the parties, it shall be
stricken and the remainder of this Agreement shall remain in full force and
effect.
     15. Waivers. No waiver of any right under this Agreement shall be deemed
effective unless contained in a writing signed by the party charged with such
waiver, and no waiver of any right arising from any breach or failure to perform
shall be deemed to be a waiver of any future such right or of any other right
arising under this Agreement. If either party should waive any breach of any
provision of this Agreement, he or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
     16. Complete Agreement, Amendments. The foregoing is the entire agreement
of the parties with respect to the subject matter hereof, superseding any
previous oral or written communications, representations, understandings, or
agreements with the Company or any officer or representative thereof. Any
amendment to this Agreement or waiver by the Company of any right hereunder
shall be effective only if evidenced by a written instrument executed by the
parties hereto, upon authorization of the Company’s Board of Directors.
     17. Headings. The headings of the Sections contained in this Agreement are
inserted for convenience and reference only and in no way define, limit, extend
or describe the scope of this Agreement, or the intent of any provision hereof,
and shall not be deemed to constitute a part hereof nor to affect the meaning of
this Agreement in any way.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts,
excluding its conflict of law principles.
     19. Notices. All notices, requests, demands and communications which are or
may be required to be given hereunder shall be deemed effectively given if and
when sent by registered or certified mail, return receipt requested, postage
prepaid, to the following addresses:

-15-



--------------------------------------------------------------------------------



 



     If to the Company:
     If to Employee:
     20. Conflicts. In the event of any conflict between the provisions of this
agreement and the provisions of the Amended and Restated Employment Agreement,
the provisions of the Amended and Restated Employment Agreement will govern.

            Very truly yours,

Agreed:

Alseres Pharmaceuticals, Inc.
      By:                        

-16-